Reasons for Allowance

Claims 1-9, 11, 13-18, and 20-22 are allowable.   Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The prior art of record fails to teach or adequately suggest a building surface panel with the limitations of the combination of characteristics specified in the independent claim. Of particular note are the requirement that recesses disposed at different depth the channel. The claimed configuration of the panel in the independent claim also makes the presence of a fastening strip along the first edge nonobvious. There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was filed to modify the prior art to obtain the applicant's invention.
The prior art of record fails to teach or adequately suggest an anchor platform with the combination of characteristics specified in the independent claim. Of particular note are the requirements for a cylindrical post with external threads/ threaded studs as well as a support stand comprising a planar base and an upstanding tubular body. The planar base has a through bore formed there through aligned with said threaded blind bore of said anchor baseplate. The tubular body member has opposing sidewalls with through bores that allow a fastener to connect the object support member to said support stand. The support stand is mechanically fastened to said anchor baseplate by a bolt through the through bore of said base wall and into the aligned said threaded blind bore of said anchor baseplate. There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was filed to modify the prior art to obtain the applicant's invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art included on the attached PTO-892 is made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Barlow whose telephone number571-270-1158.  The examiner can normally be reached on Monday – Friday 9 am – 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..




/Adam Barlow/
Art Unit 3633

/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633